Woods, C. J.,
delivered the opinion of the court.
Section 2673, code of 1880, which requires actions for assault, battery, maiming, false imprisonment, malicious arrest, etc., to be commenced within one year next after the cause of action accrued, has no applicability to the case presented in the declaration herein. The statute was never designed to regulate the institution of suits against railroad companies for personal injuries committed by them, nor do we see how it can ever be successfully invoked until such time as these corporations can commit assaults, batteries, mayhem and like offenses.

Reversed and remanded.